Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 1 of 37




                    EXHIBIT 2
              (IPR institution decision
           for U.S. Patent No. 9,354,021)
    Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 2 of 37
Trials@uspto.gov                                                   Paper 10
571-272-7822                                            Date: June 25, 2020


       UNITED STATES PATENT AND TRADEMARK OFFICE


         BEFORE THE PATENT TRIAL AND APPEAL BOARD


                               SIG SAUER INC.,
                                  Petitioner,

                                     v.

                           NST GLOBAL, LLC,
                             Patent Owner.


                              IPR2020-00424
                            Patent 9,354,021 B2



Before PATRICK R. SCANLON, JAMES J. MAYBERRY, and
ALYSSA A. FINAMORE, Administrative Patent Judges.
MAYBERRY, Administrative Patent Judge.


                                DECISION
                Granting Institution of Inter Partes Review
                              35 U.S.C. § 314

                          I.    INTRODUCTION
   A. Background and Summary
      SIG SAUER, Inc. (“Petitioner”), filed a Petition (“Pet.”) requesting
inter partes review of claims 1–5 (the “Challenged Claims”) of U.S. Patent
No. 9,354,021 B2 (Ex. 1001, the “’021 patent”). Paper 1. Patent Owner,
NST Global, LLC, dba SB Tactical, filed a Preliminary Response (“Prelim.
    Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 3 of 37
IPR2020-00424
Patent 9,354,021 B2
Resp.”) to the Petition. Paper 9. We have authority under 35 U.S.C. § 314
to determine whether to institute review. See also 37 C.F.R. § 42.4(a)
(permitting the Board to institute trial on behalf of the Director).
      To institute an inter partes review, we must determine that the
information presented in the Petition shows “a reasonable likelihood that the
petitioner would prevail with respect to at least 1 of the claims challenged in
the petition.” 35 U.S.C. § 314(a). For the reasons set forth below, upon
considering the Petition, Preliminary Response, and evidence of record, we
institute an inter partes review.
   B. Real Parties in Interest
      Petitioner identifies itself, “its parent company SIG SAUER US
Holding LP, and that company’s parent companies, L&O Finance GmbH
and SIG SAUER Management LLC” as real parties in interest. Pet. 26.
Patent Owner identifies itself as the sole real party in interest. Paper 6, 1.
   C. Related Matters
      Petitioner identifies NST Global, LLC v. Ewer Enterprises LLC, No.
8:16-cv-02404 (M.D. Fla.), NST Global, LLC v. SIG SAUER Inc. No. 1:19-
cv-00121 (D. Del.), NST Global, LLC v. SIG SAUER Inc., No. 1:19-cv-
00792 (D. N.H.), and NST Global, LLC v. Strike Industries, No. 8-18-cv-
01664 (C.D. Cal.), as matters related to the ’021 patent. Pet. 26–27.
Petitioner also identifies an inter partes review petition (IPR2020-00423)
challenging U.S. Patent No. 8,869,444 B2 (the “’444 patent”), a patent
related to the ’021 patent. Id. at 27.
      Patent Owner identifies civil action No. 1:19-cv-00792 and the inter
partes review challenging the ’444 patent as the only related matters.
Paper 6, 1.



                                         2
    Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 4 of 37
IPR2020-00424
Patent 9,354,021 B2
   D. The ’021 Patent
      The ’021 patent, titled “Forearm-Gripping Stabilizing Attachment for
a Handgun,” issued May 31, 2016, from an application filed October 20,
2014, and claims priority to a provisional application, filed November 27,
2012. Ex. 1001, codes (54), (45), (22), (60), 1:7–12. The application that
matured into the ’021 patent is purportedly a continuation of an application
that is a continuation of the application that matured into the ’444 patent. Id.
at code (63).
      The ’021 patent is directed “to a forearm-gripping stabilizing
attachment for a handgun that secures to a rearward end of the handgun
frame and engages a user’s forearm.” Ex. 1001, 1:17–20. We reproduce
Figures 1 and 2 from the ’021 patent below.




      Figure 1 depicts “a side elevation view of the forearm-gripping
stabilizing attachment for a handgun . . ., illustrating the stabilizing
attachment in use and attached to a handgun.” Ex. 1001, 2:54–58. Figure 2
depicts “a partial rear elevation view of the forearm gripping stabilizing
attachment for a handgun of F[igure] 1.” Id. at 2:59–60. Stabilizing



                                        3
     Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 5 of 37
IPR2020-00424
Patent 9,354,021 B2
attachment 10 includes unitary body 14 having upper body portion 20 and
lower body portion 22. Id. at 3:40–48.
       Upper body portion 20 includes passage 24 that, in the embodiment of
Figure 1, extends completely through upper body portion 20. Ex. 1001,
3:54–56; cf. id. at Fig. 4 (depicting passage 24 not extending completely
through upper body portion 20). “Passage 24 provides for the telescopic
insertion of a portion of . . . handgun 12 therein to secure or mount the
stabilizing attachment 10 to the handgun.” Id. at 3:56–59. Passage 24 may
retain buffer tube 261 by friction. Id. at 4:3–6.
       Lower body portion 22 includes opposed flaps 28, 30. Ex. 1001, 4:7–
8. The flaps are spaced to form gap 32, which receives a user’s forearm 34.
Id. at 4:9–12. “Flaps 28 and 30, being of the semi-rigid elastomeric
material, conform to the user’s forearm 34.” Id. at 4:12–14.
       Strap 36 encircles flaps 28, 30 and the user’s forearm to secure
stabilizing attachment 10 to the user. Ex. 1001, 4:18–20. The strap of
Figure 1 encircles the flaps but not passage 24. Id. at 4:23–25, Figs. 1, 2.
Other embodiments describe other strap configurations, including
configurations that encircle the flaps and passage 24. See, e.g., id. at Figs. 5,
6 (depicting strap 36 encircling flaps 28, 30 and passage 24).
    E. Illustrative Claims
       Of the Challenged Claims, claims 1, 3, and 5 are independent claims.
Ex. 1001, 6:12–27, 31–46, 49–60. Claim 1, reproduced below, is
representative.


1
  The ’021 patent also associates reference numeral “16” with the buffer
tube. See Ex. 1001, 4:4–6. We understand from the figures and description
that item “16” is the forward end of body 14 and item “26” is the buffer
tube. See id. at 3:43–44, 3:59–61, Fig. 1.

                                        4
      Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 6 of 37
IPR2020-00424
Patent 9,354,021 B2
        1.     A forearm-gripping stabilizing attachment for a handgun,
        the handgun having a support structure extending rearwardly
        from the rear end of the handgun, the forearm-gripping
        stabilizing attachment, comprising:
               a body having a front end, a rear end, an upper portion, a
        lower portion, and a passage longitudinally extending within said
        upper portion and at least through said front end of said body, the
        support structure of the handgun being telescopically receivable
        by said passage;
               said lower portion having at least one flap extending from
        said upper portion;
               a strap connected to said body, said strap securing said at
        least one flap to a user’s forearm when the stabilizing attachment
        is secured to a user’s forearm; and
               wherein said passage extends entirely through said body
        between said front end and said rear end of said body.
Id. at 6:12–27. Claim 3 differs from claim 1 in that it recites a support
structure in the body of the claim, with the support structure being a buffer
tube, and does not require the passage to extend entirely through the body or
the support structure to be telescopically received. Id. at 6:31–46. Claim 5
recites similar subject matter as claim 3, but without reciting certain
requirements for the body. Id. at 6:49–60.
     F. Prior Art and Asserted Grounds
        Petitioner asserts that the Challenged Claims are unpatentable based
on four grounds:
     Claims Challenged     35 U.S.C. §          References/Basis
    1–5                    103(a)      Forjot 2

    1–5                    103(a)      Forjot, Baricos3
    1–5                    103(a)      Forjot, Morgan 4

2
  Forjot, FR 899,565, published June 5, 1945 (Ex. 1008, “Forjot”). Exhibit
1008 is a certified English translation of Exhibit 1007. See Ex. 1008, 1.
3
  Baricos, et al., US 5,852,253, issued December 22, 1998 (Ex. 1009,
“Baricos”).
4
  Morgan, US 6,016,620, issued January 25, 2000 (Ex. 1010, “Morgan”).

                                        5
      Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 7 of 37
IPR2020-00424
Patent 9,354,021 B2

     Claims Challenged     35 U.S.C. §          References/Basis
    1–5                    103(a)      Forjot, Deckard5
        Petitioner relies on the declaration testimony of Mr. John Nixon.
Ex. 1002. Patent Owner relies on testimony from Dr. Joshua Harrison.
Ex. 2001.
        The following subsections provide a brief description of the asserted
prior art references.
        1. Forjot
        Forjot, titled “Cuff and stabilizing plate to improve the use and firing
of underwater weapons,” published June 5, 1945 from a grant on August 28,
1944. Ex. 1008, 1.6 We reproduce Forjot’s Figures 1 and 2, below.




        Figure 1 (a portion of which is reproduced above), depicts “the
respective positions of the cuff on the stabilization plate on an underwater
pistol or rifle.” Ex. 1008, 1:45–47. Figure 2 depicts “a front view of the
cuff.” Id. at 1:48. Cuff 1, “preferably made of stainless steel and of a
suitable thickness to obtain a certain elasticity . . . is intended to make [a]
weapon integral with the arm” of a user. Id. at 2:3–6.


5
  Deckard, US 3,793,759, issued February 26, 1974 (Ex. 1011, “Deckard”).
6
  We refer to the page number of the patent disclosure of Exhibit 1008
(which has two pages of disclosure and three pages of drawings) when
referencing Forjot. Page 1 of the patent appears on page 2 of Exhibit 1008,
with page 1 being the translator’s declaration. When appropriate, we also
include the line numbers in our citation, in the form page:lines.

                                        6
    Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 8 of 37
IPR2020-00424
Patent 9,354,021 B2
      Cuff 1 is attached to butt 5 of the gun through tube 2 and joint 6.
Ex. 1008, 2:6–11. Screw 3 is used to tighten cuff 1 to tube 2 and to adjust
opening 4. Id. at 2:6–9.
      2. Baricos
      Baricos, titled “Personal Firearm System,” issued December 22, 1998.
Ex. 1009, codes (54), (45). We reproduce Baricos’s Figures 1 and 2, below.




      Figure 1 depicts “a diagrammatic perspective view of a firearm
system in accordance with [Baricos’s] invention carried beneath the forearm
of a user,” and Figure 2 depicts “a diagrammatic longitudinal axial section
view of a firearm system.” Ex. 1009, 1:54–58. Relevant to our analysis,


                                      7
    Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 9 of 37
IPR2020-00424
Patent 9,354,021 B2
Baricos’s firearm system includes forearm or elbow cradle 230 having strap
232. Id. at 2:36–37, 2:47–49. “[S]trap 232 [is] designed to surround the
user’s forearm, in front of the elbow, as can be seen in F[igure] 1.” Id. at
2:48–49.
      3. Morgan
      Morgan, titled “Arm and Hand Gun Support Apparatus,” issued
January 25, 2000. Ex. 1010, codes (54), (45). Morgan is directed to “a
support that is mounted onto the arm to steady the aim of a hand gun user.”
Id. at 1:9–10. We reproduce Morgan’s Figures 1, 7, and 8, below.




      Figure 1 depicts “a perspective illustration of the preferred
embodiment of [Morgan’s] arm and hand gun support apparatus.” Ex. 1010,
3:52–53. Figures 7 and 8 depict “a frontal view of the wrist support” and “a
frontal view of the forearm support,” respectively. Id. at 4:1–2. Wrist
support 136 and forearm support 138 are made of a rigid plastic. Id. at 5:51–
53. Each support includes a pair of straps 142, with one end of the strap
(end 146) attached to the support and the other end (end 144) having fastener
152. Id. at 5:53–58.

                                       8
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 10 of 37
IPR2020-00424
Patent 9,354,021 B2
      4. Deckard
      Deckard, titled “Concealed Pistol Mounting,” issued February 26,
1974. Ex. 1011, codes (54), (45). We reproduce Deckard’s Figures 1 and 4,
below.




      Figure 1 depicts “a front view of [Deckard’s] device in the released
mode.” Ex. 1011, 1:45–46. Figure 4 depicts a “cross-section of the device
taken at line 4—4 of F[igure] 1.” Relevant to our analysis, mounting unit 10
includes straps 13, 14, which fasten mounting unit 10 to forearm 26, by
encircling the user’s arm. Id. at 1:61–62.


                               II. ANALYSIS
   A. Applicable Law
      Petitioner’s asserted grounds of unpatentability are based on
obviousness under 35 U.S.C. § 103(a).
      Section 103(a) forbids issuance of a patent when “the differences
      between the subject matter sought to be patented and the prior art
      are such that the subject matter as a whole would have been
      obvious at the time the invention was made to a person having
      ordinary skill in the art to which said subject matter pertains.”
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). The question of
obviousness is resolved on the basis of underlying factual determinations,
including: (1) the scope and content of the prior art; (2) any differences
between the claimed subject matter and the prior art; (3) the level of ordinary
skill in the art; and (4) when available, objective evidence, such as

                                       9
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 11 of 37
IPR2020-00424
Patent 9,354,021 B2
commercial success, long felt but unsolved needs, and failure of others.
Graham v. John Deere Co., 383 U.S. 1, 17–18 (1966).
      “[O]bviousness must be determined in light of all the facts, and . . . a
given course of action often has simultaneous advantages and disadvantages,
and this does not necessarily obviate motivation to combine” teachings from
multiple references. Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165
(Fed. Cir. 2006) (emphasis added); see also PAR Pharm., Inc. v. TWI
Pharms., Inc., 773 F.3d 1186, 1196 (Fed. Cir. 2014) (“The presence or
absence of a motivation to combine references in an obviousness
determination is a pure question of fact.”).
   B. Level of Ordinary Skill in the Art
      The level of skill in the art is “a prism or lens” through which we view
the prior art and the claimed invention. Okajima v. Bourdeau, 261 F.3d
1350, 1355 (Fed. Cir. 2001). Petitioner contends that a person having
ordinary skill in the art at the time of the invention “would typically have a
bachelor’s degree in mechanical engineering and 2-3 years of experience in
handgun use, procurement, repair, design, or manufacturing.” Pet. 9–10
(referencing Ex. 1002 ¶ 34). Patent Owner contends that the level of
ordinary skill in the art pertaining to the ’021 patent
      is that of a designer or experienced user of modern firearms
      accessories. The requisite knowledge and experience could be
      obtained through completion of a bachelor’s degree in an
      engineering field, followed by some relevant experience
      designing or using accessories for modern firearms, for example.
      Alternatively, the same or an equivalent level of skill in the art
      could be obtained by nonprofessional firearms owners, users, or
      collectors who have substantial experience configuring and
      shooting modern firearms and related accessories, even without
      the benefit of any college education.
Prelim. Resp. 2 (referencing Ex. 2001 ¶ 11).


                                       10
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 12 of 37
IPR2020-00424
Patent 9,354,021 B2
      We understand Patent Owner to contend that the level of
ordinary skill may be obtained through an engineering degree and
some experience in designing or using firearm accessories and that
same level of skill could, alternatively, be achieved through additional
experience without having a degree.
      We agree, generally, with Patent Owner that additional experience
may be substituted for an engineering degree. We note, however, that
phrases such as “some relevant experience” and “substantial experience” are
not helpful in our analysis, as they are vague. Patent Owner does not
provide any measure to what constitutes “some” or “substantial” experience.
      Accordingly, for the purposes of this Decision, we determine that the
level of ordinary skill in the art of the ’021 patent is a bachelor’s degree in
mechanical (or similar type of) engineering and 2 to 3 years of experience in
handgun use, procurement, repair, design, or manufacturing and that an
equivalent level of skill may be obtained with additional experience without
an engineering degree. This definition is consistent with the prior art of
record and the skill reflected in the Specification of the ’021 patent.
   C. Claim Construction
      In inter partes reviews, we interpret a claim “using the same claim
construction standard that would be used to construe the claim in a civil
action under 35 U.S.C. 282(b).” 37 C.F.R. § 42.100(b) (2019). Under this
standard, we construe the claim “in accordance with the ordinary and
customary meaning of such claim as understood by one of ordinary skill in
the art and the prosecution history pertaining to the patent.” Id.
      Both parties contend that no claim term needs to be construed
expressly and that the terms of the Challenged Claims should be afforded
their ordinary and customary meaning. Pet. 10; Prelim. Resp. 6–7. We

                                       11
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 13 of 37
IPR2020-00424
Patent 9,354,021 B2
agree—we need not expressly construe any claim term to resolve the parties’
dispute at this stage of the proceeding, that is, whether the information in the
Petition shows a reasonable likelihood that Petitioner would prevail with
respect to at least one of the claims challenged in the Petition. See Nidec
Motor Corp. v. Zhongshan Broad Ocean Motor Co., 868 F.3d 1013, 1017
(Fed. Cir. 2017).
   D. Ground 1: Claims 1–5 as Allegedly Obvious Over Forjot
        Petitioner contends that Forjot, in combination with the knowledge of
a person having ordinary skill in the art, renders obvious the subject matter
of independent claims 1, 3, and 5 and dependent claims 2 and 4. Pet. 2, 15–
23. In the subsections below, we discuss the scope and content of the prior
art and any differences between the claimed subject matter and the prior art,
on a limitation-by-limitation basis. We also discuss Patent Owner’s
objective evidence of nonobviousness.
        1. Independent claims 1, 3, and 5
           a) Claim 1
        The preamble of claim 1 recites “[a] forearm-gripping stabilizing
attachment for a handgun, the handgun having a support structure extending
rearwardly from the rear end of the handgun.” Ex. 1001, 6:12–15.
Petitioner contends that Forjot’s cuff corresponds to the recited forearm-
gripping stabilizing attachment and that Forjot’s cuff is for a handgun.
Pet. 15–16 (referencing Ex. 1008, 2:3–7, 2:51–52; Ex. 1002 ¶¶ 45, 46).
Petitioner adds that Forjot’s cuff is attached to a tube, corresponding to the
recited support structure. Id. (referencing Ex. 1008, 2:9–11; Ex. 1002 ¶ 47);
see also Ex. 1008, Fig. 1 (depicting tube 2 extending rearwardly from a
gun).



                                      12
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 14 of 37
IPR2020-00424
Patent 9,354,021 B2
      We have reviewed Petitioner’s contentions and determine that
Petitioner has made a sufficient showing, at this stage of the proceeding, that
Forjot discloses the subject matter of the preamble of claim 1. Patent Owner
does not dispute Petitioner’s contentions with respect to the preamble of
claim 1 at this time.
      Claim 1 also recites “a body having a front end, a rear end, an upper
portion, a lower portion, and a passage longitudinally extending within said
upper portion and at least through said front end of said body, the support
structure of the handgun being telescopically receivable by said passage.”
Ex. 1001, 6:16–20 (the “body” limitation of claim 1). Petitioner contends
that Forjot discloses the subject matter of the “body” limitation of claim 1
and provides an annotated version of a portion of Forjot’s Figure 1 in
support of its contention. Pet. 17–18 (referencing Ex. 1002 ¶ 49). We
reproduce this annotated figure, below.




This annotated figure provides a portion of Forjot’s Figure 1 depicting cuff 1
and tube 2, with annotations pointing to the recited components of the
recited “body.” Petitioner adds that “Fig[ure] 1 of Forjot also shows ‘the
support structure of the handgun [tube 2] telescopically receivable by said
passage.’” Id. at 18 (referencing Ex. 1008, 2:6–7; Ex. 1002 ¶ 50).


                                      13
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 15 of 37
IPR2020-00424
Patent 9,354,021 B2
      Patent Owner argues that Forjot does not show that tube 2 is
telescopically receivable by the passage. Prelim. Resp. 40–41. Patent
Owner argues that tube 2 “is shown in dotted lines, which does not allow for
proper visual identification of its features.” Id. at 40. Patent Owner adds
that Forjot describes cuff 1 as being “attached to the rear end of” tube 2. Id.
at 40–41 (referencing Ex. 2001 ¶¶ 23–24).
      We have considered Patent Owner’s argument, but do not find it
sufficient, at this stage of the proceeding, to demonstrate a deficiency in
Petitioner’s position. As Patent Owner recognizes, tube 2 is shown with
dashed lines in Forjot’s Figure 1. See Ex. 1008, Fig. 1; see also id. at 1:45–
47 (indicating that Figure 1 shows “an underwater pistol or rifle . . . by
dashed lines”). Forjot’s Figure 1 shows the dashed lines continuing inside of
the alleged passage of cuff 1. See id. at Fig. 1. Also, Forjot does not merely
state that cuff 1 is attached to the rear end of tube 2, as Patent Owner argues;
Forjot discloses that tube 2 is attached to cuff 1 by tightening screw 3, which
also adjusts opening 4. Id. at 2:6–9, Fig. 2. As can be seen in Figures 1 and
2, tube 2 would need to extend into the upper portion of cuff 1 to be secured
by screw 3.
      We determine that Petitioner has made a sufficient showing, at this
stage of the proceeding, that Forjot discloses the subject matter of the
“body” limitation of claim 1.
      Claim 1 also recites “said lower portion having at least one flap
extending from said upper portion.” Ex. 1001, 6:21–22 (the “lower portion”
limitation). Petitioner contends that Forjot’s cuff 1 “has a pair of spaced
flaps.” Pet. 18 (referencing Ex. 1008, Fig. 2; Ex. 1002 ¶¶ 51–52); compare
Ex. 1008, Fig. 2 (showing a view of cuff 1 from the front of the cuff) with



                                       14
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 16 of 37
IPR2020-00424
Patent 9,354,021 B2
Ex. 1001, Fig. 2 (showing a view of an exemplary embodiment having a
bifurcated lower portion that defines flaps).
      Patent Owner contends, “a person of ordinary skill in the art would
not be motivated to modify the cuff taught by Forjot by removing a flap
from the cuff.” Prelim. Resp. 40. Patent Owner argues that removing one of
Forjot’s flaps would render cuff 1 inoperable for its intended purpose. Id. at
38–39.
      We have considered Patent Owner’s argument, but do not find it
sufficient, at this stage of the proceeding, to demonstrate a deficiency in
Petitioner’s position. Patent Owner’s argument misconstrues claim 1 and
Petitioner’s position. Claim 1 requires the lower portion of the body to have
at least one flap extending from the upper portion of the body. Ex. 1001,
6:21–22. As such, this requirement is met if the lower portion of the body
has one flap or more than one flap. Petitioner contends that Forjot’s cuff 1
has two flaps, that is, at least one flap, extending from the upper portion of
the body. Pet. 18. We do not understand Petitioner to propose to modify
cuff 1 by removing one of the flaps.
      We determine that Petitioner has made a sufficient showing, at this
stage of the proceeding, that Forjot discloses the subject matter of the “lower
portion” limitation of claim 1.
      Claim 1 also recites “wherein said passage extends entirely through
said body between said front end and said rear end of said body.” Ex. 1001,
6:26–27 (the “wherein” clause of claim 1). Petitioner contends that Forjot’s
Figure 2 depicts a passage extending entirely through the body. Pet. 21
(referencing Ex. 1008, Fig. 2; Ex. 1002 ¶¶ 49, 57). In his declaration,
Mr. Nixon annotates Forjot’s Figure 1 to identify the passage, which shows



                                       15
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 17 of 37
IPR2020-00424
Patent 9,354,021 B2
dashed lines (representing tube 2 within the identified passage) extending
the length of the passage. Ex. 1002 ¶ 49; Ex. 1008, Fig. 1.
         Patent Owner argues that Forjot’s Figure 2 cannot show the
longitudinal extent of its passage. Prelim. Resp. 43–44. Patent Owner
argues that the cross section of tube 2 obscures the extent of the passage. Id.
at 44.
         We have considered Patent Owner’s argument, but do not find it
sufficient, at this stage of the proceeding, to demonstrate a deficiency in
Petitioner’s position. Forjot does not depict tube 2 in solid form, but instead
uses dashed lines to show the tube in phantom form. See Ex. 1008, Fig. 1
(depicting dashed lines of tube 2 extending the length of cuff 1); see also id.
at 1:45–47 (indicating that Figure 1 shows “an underwater pistol or rifle . . .
by dashed lines”). Also, Petitioner relies on Figure 1 (and its annotations by
Mr. Nixon) in addition to Figure 2.
         We determine that Petitioner has made the requisite showing, at this
stage of the proceeding, that Forjot discloses the subject matter of the
“wherein” clause of claim 1.
         Finally, claim 1 recites “a strap connected to said body, said strap
securing said at least one flap to a user’s forearm when the stabilizing
attachment is secured to a user’s forearm.” Ex. 1001, 6:23–25 (the “strap”
limitation). Petitioner acknowledges that Forjot does not disclose the recited
strap. Pet. 18. Petitioner contends that “[u]sing straps to secure a firearm
support to a user’s forearm, however, was known and obvious at the time the
’021 patent was filed.” Id. at 18–19 (referencing Ex. 1002 ¶ 53).
         Mr. Nixon declares that “[s]traps have been used in firearms
throughout history.” Ex. 1002 ¶ 40. Mr. Nixon explains that “[r]ifle
shooters are trained to wrap their rifle sling (strap) around their support arm

                                         16
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 18 of 37
IPR2020-00424
Patent 9,354,021 B2
(left arm for a right handed shooter) to enhance the support that they give to
the rifle, thereby minimizing perturbations, and maximizing accuracy.” Id.;
see also Ex. 1013 (U.S. Marine Corp. Rifle Marksmanship manual).
         Further in support of its position, Petitioner argues that the ’021 patent
Specification “acknowledges” that straps to secure a firearm support to a
user’s forearm were known and obvious, with the Specification stating,
“[o]ne of ordinary skill in the art will readily appreciate the function of strap
36 and recognize many suitable arrangements for the purpose of securing the
body 14 about a user’s forearm.” Pet. 19 (quoting Ex. 1001, 4:26–29).
         Petitioner reasons that
                 Forjot is concerned with the same goal as the ’021 patent,
         i.e., to stabilize and aim a handgun. Adding a strap to further
         secure the user’s forearm within the flaps of Forjot would have
         been obvious to one having ordinary skill in the art because it
         was well known to use straps in general to mechanically secure
         one element to another, and the use of straps to secure guns and
         gun supports to a user were notoriously well known.
                 It would have been a simple task to add a strap to Forjot.
         ...
                 The use of straps to secure firearms has been known for
         centuries and the stated goal of Forjot is to “rigidly hold the
         forearm.” The motivation for the modification is suggested by
         Forjot and the added strap is being used for its known purpose.
         . . . This is simply using a well-known structure in a well-known
         way and therefore is obvious.
Pet. 19–20 (citations omitted) (referencing Ex. 1002 ¶¶ 54–55; Ex. 1008,
2:57).
         Patent Owner argues that modifying Forjot by adding a strap would
render Forjot inoperable for its intended purpose. Prelim. Resp. 35–38.
Patent Owner argues that the intended purpose is “preventing injury to a
hunter by providing for quick release and allowing for easy and quick



                                         17
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 19 of 37
IPR2020-00424
Patent 9,354,021 B2
engagement.” Id. at 35 (referencing Ex. 2001 ¶¶ 12–13, 19–21). Patent
Owner adds, “Forjot expressly confirms that ‘quick release’ is a feature
generally desired by spear hunters.” Id. at 36; see also Ex. 1008, 1:5–16.
Patent Owner argues, “if the hunter’s forearm can be easily and quickly
engaged in the cuff by bending, the hunter’s forearm can also be quickly and
easily disengaged from the cuff by bending,” illustrating the quick-release
nature of Forjot’s cuff. Prelim. Resp. 36 (referencing Ex. 2001 ¶ 20).
      We have considered Patent Owner’s argument, but do not find it
sufficient, at this stage of the proceeding, to demonstrate a deficiency in
Petitioner’s position. We recognize that combinations that render a prior art
apparatus “inoperable for its intended purpose,” may fail to support a
conclusion of obviousness. In re Gordon, 733 F.2d 900, 902 (Fed. Cir.
1984). On the current record, we determine that Patent Owner too narrowly
defines Forjot’s intended purpose. Instead, we preliminarily determine that
Forjot’s intended purpose is to “give [an] underwater pistol and rifle the
rigidity sought after to ensure aim, but . . . without using the shoulder” or
“make [a] weapon integral with the arm.” Ex. 1008, 1:32–36, 2:5–6.
      Also, we are not convinced, on the current record, of Patent Owner’s
reading of the phrase “quick release” in Forjot. We reproduce the first three
sentences from the paragraph of interest from Forjot, below.
             Up until now, an underwater weapon could only be used
      by launching a projectile which is always connected to the
      weapon by a link. To maximize the possibility of capturing the
      prey, it is necessary to approach it as closely and as quickly as
      possible, which constitutes a difficulty, because in water, all
      movements performed are slower than in air. These inevitable
      conditions have led specialists of this type of hunting to use
      weapons that are small, compact, quick release, and yet
      sufficiently accurate when hunting to quickly secure the prey,



                                       18
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 20 of 37
IPR2020-00424
Patent 9,354,021 B2
      even if of a small size, but despite successful achievements, the
      hazards of hunting remain constant.
Ex. 1008, 1:5–16. We discern nothing from this disclosure to suggest that
“quick release” means to release a weapon attached to a user quickly. This
language is discussing the prior art, which encompassed rifles that are
shouldered by the user or pistols supported by the user’s wrist and, as such,
are not connected to the user and would not need any quick release feature.
See id. at 1:17–31. We preliminarily determine, on the limited record before
us, that another likely reading of Forjot’s “quick release” language is the
quick release of the projectile, since the hunter must “quickly secure the
prey.” See id. at 1:11–16. Also weighing against Patent Owner’s reading of
Forjot is the fact that Forjot’s invention uses screw 3 to reduce opening 4
when the user’s arm engages cuff 1. Ex. 1008, 2:5–9. As such, once
screw 3 is tightened, cuff 1 would not be as easily disengaged as it is
engaged on the hunter’s forearm, contrary to Patent Owner’s argument.
      Patent Owner next contends that using straps to secure a firearm
support was not known and obvious. Prelim. Resp. 41. Patent Owner
criticizes Petitioner’s reliance of language from the Specification (Ex. 1001,
4:26–29, which we quote, above). Id. Although we agree with Patent
Owner, on the limited record before us, that the language in the ’021 patent
relied upon by Petitioner does not amount to an admission that using straps
to secure a firearm support was known and obvious, we determine that
Patent Owner’s argument is not sufficient, at this stage of the proceeding, to
demonstrate a deficiency in Petitioner’s position as a whole.
      Also, we find Patent Owner’s contentions directed to the use of slings
inapposite. See Prelim. Resp. 43. In the prosecution history for the




                                      19
      Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 21 of 37
IPR2020-00424
Patent 9,354,021 B2
’444 patent, relied on by Patent Owner, the examiner identified Johnson’s 7
buttstock sling as the recited body, not the strap. Ex. 2006, 65–66. Because
the examiner never considered Forjot, we cannot conclude, on the record
before us, that the examiner would not have considered the combination of
Johnson’s strap and Forjot’s cuff.
        We determine that Petitioner has made a sufficient showing, on the
current record, that its proposed modification employs a known structure (a
strap) for its established function. See Pet. 13–15, 20; cf. KSR Int’l Co., 550
U.S. at 417 (“[A] court must ask whether the improvement is more than the
predictable use of prior art elements according to their established
functions.”). Also, based on the current record, we determine the prior art of
record supports Petitioner’s position that it was known to use straps to
secure a gun to a user’s forearm. See, e.g., Ex. 1009, Fig. 1 (depicting a
strap used to secure a user’s forearm to a weapon); Ex. 1010, Figs. 1, 7, 8
(using straps to secure a support structure for a gun to a user’s forearm);
Ex. 1011, Fig. 1 (same); see also Pet. 13–15 (discussing strap references).
        Patent Owner presents objective evidence that purports to demonstrate
a long-felt, yet unresolved, need for the invention; industry praise;
commercial success; skepticism in the industry for the invention; copying;
and licensing. Prelim. Resp. 59–66. We must always consider, as part of an
obviousness inquiry, this type of objective evidence, or secondary
considerations evidence, when present. Transocean Offshore Deepwater
Drilling, Inc. v. Maersk Drilling USA, Inc., 699 F.3d 1340, 1349 (Fed. Cir.
2012). Notwithstanding what the teachings of the prior art would have
suggested to one with ordinary skill in the art at the time of the patent’s


7
    Johnson, US 7,059,502 B2, issued June 13, 2006 (“Johnson”).

                                       20
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 22 of 37
IPR2020-00424
Patent 9,354,021 B2
invention, the totality of the evidence submitted, including objective
evidence of nonobviousness, may lead to a conclusion that the challenged
claims would not have been obvious to one with ordinary skill in the art. In
re Piasecki, 745 F.2d 1468, 1471–72 (Fed. Cir. 1984). Secondary
considerations may include long-felt but unsolved need, failure of others,
unexpected results, commercial success, copying, licensing, and praise. See
Graham, 383 U.S. at 17–18; Leapfrog Enters., Inc. v. Fisher–Price, Inc.,
485 F.3d 1157, 1162 (Fed. Cir. 2007).
      “For objective evidence to be accorded substantial weight, its
proponent must establish a nexus between the evidence and the merits of the
claimed invention.” In re GPAC Inc., 57 F.3d 1573, 1580 (Fed. Cir. 1995).
The Board uses a two-step analysis in evaluating nexus between the claimed
invention and objective evidence. Lectrosonics, Inc. v. Zaxcom, Inc.,
IPR2018-01129, Paper 33 at 33 (PTAB Jan. 24, 2020) (precedential). We
first consider whether the patent owner has demonstrated “that its products
are coextensive (or nearly coextensive) with the challenged claims,”
resulting in a rebuttable presumption of nexus. Id. If not, that “does not end
the inquiry into secondary considerations”; “the patent owner is still
afforded an opportunity to prove nexus by showing that the evidence of
secondary considerations is the ‘direct result of the unique characteristics of
the claimed invention.’” Id. (quoting Fox Factory, v. SRAM, LLC, 944 F.3d
1366, 1373–75 (Fed. Cir. 2019)). The patent owner may do so by
demonstrating that the objective evidence is the result of some aspect of the
claim (not already in the prior art) or the claimed combination as a whole.
Id. (citing In re Kao, 639 F.3d 1057, 1068–69 (Fed. Cir. 2011); WBIP, LLC
v. Kohler Co., 829 F.3d 1317, 1331 (Fed. Cir. 2016)).



                                      21
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 23 of 37
IPR2020-00424
Patent 9,354,021 B2
      At this stage of the proceeding, we determine, based on the current
record, Patent Owner’s objective evidence is entitled to very little weight.
Patent Owner does not provide any evidence to demonstrate a nexus
between the claimed invention and the purported objective evidence. See,
e.g., Prelim. Resp. 60–61 (stating that the product introduced in 2013 was
“based on and including each of the claimed elements of the ’444 Patent and
the ’021 Patent,” but offering no evidence to demonstrate how the product
corresponds to the limitations of a claim in the ’021 patent), 62 (stating that
a product allegedly praised by consumers and reviewers was “based on the
’444 Patent and the ’021 Patent,” but not demonstrating that the product was
co-extensive or nearly co-extensive with any claim of the ’021 patent).
Also, Petitioner has not had an opportunity to present evidence in rebuttal to
Patent Owner’s contentions with respect to the objective evidence. As such,
we do not have the benefit of a complete record to make a determination as
to whether Patent Owner has presented sufficient evidence of secondary
considerations to outweigh Petitioner’s evidence in support of this
obviousness ground.
      In conclusion, for the reasons provided above, we determine, on the
current record, that the information in the Petition demonstrates a reasonable
likelihood Petitioner would prevail in its contention that claim 1 is
unpatentable under 35 U.S.C. § 103(a) over Forjot.
          b) Claims 3 and 5
      Petitioner and Patent Owner address certain limitations of claims 3
and 5 together with comparable limitations in claim 1. See Pet. 15–20;
Prelim. Resp. 35–43. For the reasons provided above, in connection with
our analysis of claim 1, we determine, on the current record, that Petitioner
makes the requisite showing, at this stage of the proceeding, that Forjot

                                       22
    Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 24 of 37
IPR2020-00424
Patent 9,354,021 B2
discloses this common subject matter or a person having ordinary skill in the
art would have modified Forjot to arrive at the subject matter. We address a
limitation specific to claims 3 and 5, below.
      Both claims 3 and 5 require “said support structure [to be] a buffer
tube.” Ex. 1001, 6:46, 6:60. Petitioner contends that Forjot’s tube 2
corresponds to the recited buffer tube. Pet. 20.
      Patent Owner argues that “[o]ne of ordinary skill in the field of
firearms and firearms accessories would recognize ‘buffer tube’ to be a term
of art.” Prelim. Resp. 45 (referencing Ex. 2001 ¶ 26). Patent Owner
continues that the term “buffer tube” “refers specifically to a component of a
firearm that houses the firearm’s sliding buffer and buffer spring
components.” Id. (referencing Ex. 2001 ¶ 26). Patent Owner concludes,
“[n]o tube that is unrelated to the foregoing bolt return function can be
properly understood to be a ‘buffer tube.’” Id. (referencing Ex. 2001 ¶ 26).
      We note that neither party offered an express construction for the term
“buffer tube,” (including evidence, other than declaration evidence by
Dr. Harrison,8 as to the ordinary and customary meaning of the term “buffer
tube”) nor does the ’021 patent Specification provide a definition of “buffer
tube.” We will address these limitations of claims 3 and 5 on the complete
trial record, including any claim construction analysis for the term “buffer
tube,” to the extent included in the record.




8
  We give little weight to Dr. Harrison’s testimony at this stage of the
proceeding, as he provides no support for his testimony and Petitioner has
not had the opportunity to respond to this testimony. See 37 C.F.R. 42.65(a)
(“Expert testimony that does not disclose the underlying facts or data on
which the opinion is based is entitled to little or no weight.”).

                                      23
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 25 of 37
IPR2020-00424
Patent 9,354,021 B2
            c) Dependent claims 2 and 4
         Dependent claims 2 and 4 depend from independent claims 1 and 3,
respectively, and require, in relevant part, that the flaps be made of an
elastomeric material. Ex. 1001, 6:28–30 (claim 2), 6:47–48 (claim 4).
Petitioner argues, “it would have been obvious to use known elastomeric
materials” given Forjot’s teaching that its cuff “obtain[s] a certain elasticity”
to receive a user’s arm. Pet. 21–22 (referencing Ex. 1008, 2:4–5; Ex. 1002
¶ 59).
         Petitioner also argues that Morgan discloses that its forearm supports
are made of plastic. Pet. 22 (referencing Ex. 1010, 5:53; Ex. 1002 ¶ 60).
Petitioner argues that “[p]lastics having elasticity include ‘elastomeric
materials,’ and the use of elastomeric materials for forearm accessories was
well known in the art.” Id. (referencing Ex. 1002 ¶ 63; Ex. 1012, 4:6–10).
Petitioner reasons that “[u]sing elastomeric materials instead of a metal
having elastic properties is a ‘mere substitution of one element for another
known in the field’ to ‘yield a predicable result’ and therefore is obvious.”
Id. (quoting KSR Int’l Co., 550 U.S. at 416). Petitioner argues that “[a]rmed
with the teaching in Forjot that the cuff has a ‘certain elasticity,’ one skilled
in the art would have been taught by Forjot and Morgan to use elastomeric
materials for the cuff of Forjot.” Id. at 24 (referencing Ex. 1002 ¶ 63).
Petitioner adds that “[s]uch a choice could have been motivated by the cost
or availability of materials, ease of manufacture, user comfort, or the more
resilient characteristics of elastomers versus stainless steel.” Id. at 22–23
(referencing Ex. 1002 ¶ 62).
         Patent Owner argues that Forjot’s cuff is made of metal and metal is
not an elastomeric material. Prelim. Resp. 46–47 (referencing Ex. 2001
¶ 38). Patent Owner adds that Forjot discloses that its cuff “form[s] a clamp

                                        24
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 26 of 37
IPR2020-00424
Patent 9,354,021 B2
to rigidly hold the forearm of the hunter.” Id. (quoting Ex. 1008, 2:56–58).
Patent Owner argues that this express disclosure for rigidity teaches away
from using elastomeric materials. Id. at 47 (referencing Ex. 2001 ¶ 39).
Patent Owner also argues that Morgan does not disclose forearm supports
made of an elastomeric material, as Morgan’s supports are rigid plastic. Id.
at 48.
         We understand Petitioner’s position, on the limited record before us,
to be that, given the teachings in Forjot that its metal cuff requires some
flexibility and, at the time of the invention of the ’021 patent, plastics were a
well-known material in the industry (as evidenced by Morgan), a person
having ordinary skill in the art would have had reason to modify Forjot to
include a flexible plastic cuff, which would be made of an elastomeric
material. See, e.g., Pet. 21–23 (explaining the obviousness position as to
claims 2 and 4 based on the combined teachings of Forjot and Morgan).
         We do not agree with Patent Owner, on the current record, that Forjot
teaches away from the proposed modification. “A reference may be said to
teach away when a person of ordinary skill, upon reading the reference . . .
would be led in a direction divergent from the path that was taken by the
applicant.” In re Haruna, 249 F.3d 1327, 1335 (Fed. Cir. 2001) (quoting
Tec Air, Inc. v. Denso Mfg. Mich. Inc., 192 F.3d 1353, 1360 (Fed. Cir.
1999)); see, e.g., In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004)
(holding that, to teach away, the prior art must “criticize, discredit, or
otherwise discourage the solution claimed”). We preliminarily determine
that the language in Forjot relied on by Patent Owner does not “criticize,
discredit, or otherwise discourage” the proposed modification. Also, Patent
Owner’s argument ignores the entire proposed modification, which also
includes a strap to hold the cuff to the hunter’s forearm.

                                        25
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 27 of 37
IPR2020-00424
Patent 9,354,021 B2
      Accordingly, we determine, on the current record, that the information
in the Petition demonstrates a reasonable likelihood Petitioner would prevail
in its contention that claims 2 and 4 are unpatentable under 35 U.S.C.
§ 103(a) over Forjot.
   E. Grounds 2–4: Claims 1–5 as Allegedly Obvious Over Forjot and
      Baricos, Morgan, or Deckard
      Petitioner contends that Forjot, in combination with Baricos, Morgan,
or Deckard, renders obvious the subject matter of independent claims 1, 3,
and 5 and dependent claims 2 and 4. Pet. 2, 23–26. In the subsections
below, we discuss the scope and content of the prior art and any differences
between the claimed subject matter and the prior art, focusing on the “strap”
limitation. We addressed Patent Owner’s objective evidence above, in
connection with our analysis of claim 1 under Ground 1, and our analysis of
Patent Owner’s objective evidence is similarly applicable to Grounds 2–4.
      1. Independent claims 1, 3, and 5
      For each of Grounds 2, 3, and 4, Petitioner incorporates its
contentions with respect to Ground 1. Pet. 23–25. For the “strap”
limitations of independent claims 1, 3, and 5, Petitioner contends that
Baricos, Morgan, and Deckard disclose the subject matter of the limitation.
Pet. 23–26. With respect to Baricos, Petitioner contends that it would have
been obvious to add a strap to Forjot’s cuff 1 based on Baricos’s teaching of
strap 232 on cradle 230. Id. at 23 (referencing Ex. 1009, 2:36–50; Ex. 1002
¶ 64; Ex. 1008, 2:5–6). With respect to Morgan, Petitioner contends that it
would have been obvious to add a strap to Forjot’s cuff 1 based on Morgan’s
teaching of straps 142 for wrist support 136 and forearm support 138. Id. at
24 (referencing Ex. 1002 ¶ 65; Ex. 1008, 2:67–68; Ex. 1010, 1:7–8). With
respect to Deckard, Petitioner contends that it would have been obvious to


                                      26
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 28 of 37
IPR2020-00424
Patent 9,354,021 B2
add a strap to Forjot’s cuff 1 based on Deckard’s teaching of straps 13 and
14 used to secure mounting unit 10 to a user’s forearm. Id. at 25
(referencing Ex. 1002 ¶ 67; Ex. 1008, 2:48–50; Ex. 1011, 1:58–60).
      Petitioner reasons “a person skilled in the art would have been
motivated to combine each of these references with Forjot because the
combination involves using a known firearm accessory (a strap) in a known
way (to secure a firearm support to a user’s forearm) to yield predicable
results (more secure support and better aim – both goals of Forjot).”
Pet. 25–26 (referencing Ex. 1002 ¶ 68; KSR Int’l Co., 550 U.S. at 416 (An
invention must be more than “the predicable use of prior art elements
according to their established functions.”)).
      Patent Owner argues that a person having ordinary skill in the art
would not have been motivated to modify Forjot with the teachings of
Baricos, Morgan, or Deckard. See Prelim. Resp. 49–52 (addressing
Baricos), 52–55 (addressing Morgan), 56–59 (addressing Deckard). For
each of the three grounds, Patent Owner argues that
      Because Forjot describes the invention as already providing the
      more secure attachment in an absolute and perfect way, there
      would be no motivation for a [person having ordinary skill in the
      art] to add a strap to the device, particularly when doing so would
      frustrate other useful benefits of the Forjot device (e.g.,
      preventing injury to a hunter by providing for quick release and
      allowing for easy and quick engagement).
Id. at 49–50, 53, 56–57.
      For each of the three grounds, Patent Owner also argues that
Petitioner has failed to explain adequately why a person having ordinary
skill in the art would not have modified each reference by incorporating
Forjot’s cuff into each of the reference’s weapons systems. Prelim. Resp.



                                      27
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 29 of 37
IPR2020-00424
Patent 9,354,021 B2
50–52, 53–55, 58–59; see, e.g., id. at 51 (depicting a modified version of
Baricos’s Figure 1, with Forjot’s cuff replacing cradle 230 and strap 232).
      Patent Owner also argues that a person having ordinary skill in the art
would not combine the “spear gun teachings” of Forjot with the system of
Baricos, because Forjot’s goal is to improve aiming and Baricos uses a
helmet-based heads-up display to aim. Prelim Resp. 50. With respect to
Deckard, Patent Owner argues that Deckard’s “sleeve concealment is
inapplicable to spear hunting.” Id. at 57–58.
      We have considered Patent Owner’s arguments, but do not find them
sufficient, at this stage of the proceeding, to demonstrate a deficiency in
Petitioner’s position. First, as we discussed above in connection with our
analysis of claim 1 under Ground 1, we are not persuaded, on the current
record, that adding a strap to Forjot frustrates a requirement that Forjot’s
cuff be quick release. Second, with respect to Patent Owner’s contentions
that Petitioner did not explain why a person having ordinary skill in the art
would not have modified the weapon systems of Baricos, Morgan, and
Deckard to include Forjot’s cuff, rather than modify Forjot by adding a
strap, we do not understand the law governing obviousness to require such
an analysis. Finally, to the extent that Patent Owner argues that Baricos and
Deckard are non-analogous art, we determine that Patent Owner does not
produce sufficient arguments and evidence, at this stage of the proceeding,
to support such a position.
      Accordingly, for the reasons provided above, including reasons made
in connection with our analysis of claims 1, 3, and 5 under Ground 1, we
determine, on the current record, that the information in the Petition
demonstrates a reasonable likelihood Petitioner would prevail in its



                                       28
    Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 30 of 37
IPR2020-00424
Patent 9,354,021 B2
contention that claims 1, 3, and 5 are unpatentable under 35 U.S.C. § 103(a)
over Forjot and Baricos, Morgan, or Deckard.
      2. Dependent claims 2 and 4
      Petitioner states “[t]he arguments regarding dependent claims 2–5, 7–
9, and 11–14 apply to each of Grounds 1–4.” Pet. 21 n.7. Petitioner
additionally addresses claims 2 and 4 in its analysis of Ground 3. Id. at 24.
We address Petitioner’s positions and Patent Owner’s arguments with
respect to the dependent claims above, in connection with our analysis of
Ground 1.


                    III. DISCRETION UNDER § 325(D)
      Patent Owner contends that we should exercise our discretion under
35 U.S.C. § 325(d) to deny the Petition. Prelim. Resp. 12. Patent Owner
argues that
      [t]he main prior art relied upon by Petitioner, Forjot, is the
      functional equivalent to the main reference cited by the Office
      during prosecution of the ’444 patent[9] (Owen[10]) because 1)
      each consists of a firearm with a cuff attached to the rear into
      which a user’s forearm is placed and 2) each must be easily
      removable to prevent harm coming to the user.
Id. at 13. Patent Owner argues that the Petition presents cumulative art to
the art examined during prosecution of the application that matured into the
’444 patent and that Petitioner does not identify any error by the examiner.



9
  As discussed above, the application that matured into the ’021 patent is a
continuation of a continuation of the application that matured into the ’444
patent. The application that matured into the ’444 patent was examined by
the same examiner as the application that matured into the ’021 patent. See,
e.g., Ex. 1003, 65; Ex. 2006, 62.
10
   Owen, Jr., US 4,196,742, issued April 8, 1980 (Ex. 2007, “Owen”).

                                      29
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 31 of 37
IPR2020-00424
Patent 9,354,021 B2
Id. Patent Owner then goes through the six factors from our precedential
decision in Becton, Dickinson & Co. v. B. Braun Melsungen AG, IPR2017-
01586, Paper 8 (PTAB Dec. 15, 2017) (precedential as to § III.C.5, first
paragraph) (“Becton, Dickinson”). Id. at 12–32.
      Because we determine that Forjot was not considered by the examiner
and Forjot is not cumulative to the prior art that was considered by the
examiner, we do not exercise discretion under § 325(d) to deny institution.
In our analysis, we address Patent Owner’s contentions with respect to the
Becton, Dickinson factors in light of our precedential decision in Advanced
Bionics, LLC v. MED-EL Elektromedizinische Geräte GmbH, IPR2019-
01469, Paper 6 (PTAB Feb. 13, 2020) (“Advanced Bionics”).
   A. Applicable Framework
      Section 325(d) provides that, in determining whether to institute an
inter partes review, “the Director may take into account whether, and reject
the petition or request because, the same or substantially the same prior art
or arguments previously were presented to the Office.” 35 U.S.C. § 325(d)
(2018). The Board uses a two-part framework in determining whether to
exercise its discretion under § 325(d), specifically:
      (1) whether the same or substantially the same art previously was
      presented to the Office or whether the same or substantially the
      same arguments previously were presented to the Office; and (2)
      if either condition of the first part of the framework is satisfied,
      whether the petitioner has demonstrated that the Office erred in
      a manner material to the patentability of challenged claims.
Advanced Bionics, Paper 6 at 8.
      In applying the two-part framework, we consider several non-
exclusive factors from Becton, Dickinson: (a) the similarities and material
differences between the asserted art and the prior art involved during



                                       30
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 32 of 37
IPR2020-00424
Patent 9,354,021 B2
examination; (b) the cumulative nature of the asserted art and the prior art
evaluated during examination; (c) the extent to which the asserted art was
evaluated during examination, including whether the prior art was the basis
for rejection; (d) the extent of the overlap between the arguments made
during examination and the manner in which Petitioner relies on the prior art
or Patent Owner distinguishes the prior art; (e) whether Petitioner has
pointed out sufficiently how the examiner erred in its evaluation of the
asserted prior art; and (f) the extent to which additional evidence and facts
presented in the Petition warrant reconsideration of the prior art or
arguments. Becton, Dickinson, Paper 8 at 17–18. If, after review of factors
(a), (b), and (d), we determine that the same or substantially the same art or
arguments previously were presented to the Office, then we review factors
(c), (e), and (f), which relate to whether the petitioner demonstrates that the
Office erred in a manner material to the patentability of the challenged
claims. Advanced Bionics, Paper 6 at 10.
   B. Discussion
      With respect to factor (a), Patent Owner contends,
             Forjot and Owen are similar in structure and function, and
      Forjot is relied upon in the same manner as Owen was used by
      the [e]xaminer in forming two rejections during prosecution of
      the ’444 Patent. The Examiner also considered Owen during the
      prosecution of the ‘021 Patent. Thus, Forjot is cumulative of
      Owen, which the Office considered.
Prelim. Resp. 14–15. Patent Owner argues that Petitioner asserts Forjot for
the same claim limitations upon which the examiner relied on Owen, that is,
all of the limitations except for the recited strap. Id. at 15. Patent Owner
adds “Forjot does not add any structures or functions not already considered
by the Office.” Id. at 16.



                                       31
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 33 of 37
IPR2020-00424
Patent 9,354,021 B2
      Even if we agree with Patent Owner that Forjot and Owen disclose
devices that are similar in structure, we do not agree that the two references
disclose devices that are similar in function. Owen discloses “[a] ski-pole or
crutch.” Ex. 1005, code (57). An object of Owen’s “invention is to provide
a skier or the like with increased mobility and safety.” Ex. 1005, 1:57–58.
We reproduce Owen’s Figures 1 and 13, below.




      Figure 1 depicts “a side elevation of a ski-pole with an arm in cane
and forearm mode,” and Figure 13 depicts “a side elevation of a typical
combination of a ski-pole with a gun.” Ex. 1005, 2:18–19, 42–43. In either
embodiment, the device functions as a ski-pole. As Owen discloses, the



                                      32
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 34 of 37
IPR2020-00424
Patent 9,354,021 B2
      invention is intended for all types of skiing by able-bodied skiers,
      mainly various types of free style skiing, [so] the impacts on the
      tip of the ski-pole can be large and at any angle. The upward or
      axial force could easily exceed the strength of a healthy arm.
      However, since the elbow bends back and the yoke unlocks
      forward, a tip overload results in a safe toggling action from
      forearm mode to cane mode.
Id. at 1:66–2:5. As the patentee characterized Owen during prosecution of
the application that matured into the ’444 patent, “Owen is directed toward a
ski-pole (crutch) with a forearm yoke that unlocks or swings forwardly away
from a user’s forearm when the tip of the ski-pole is snagged to prevent
breaking the user’s forearm.” Ex. 2006, 147, 172; see also id. at 146–148,
171–173 (quoting Ex. 1005, 1:60–2:5).
      In contrast, Forjot is directed to a gun and cuff used underwater for
hunting. A user does not put weight on Forjot’s assembly. A user of
Forjot’s device would not encounter the same risk if the end of its gun were
snagged. This difference in function between Forjot and Owen is
significant, as we discuss below in addressing factor (d), because the
arguments made by the patentee to overcome Owen were based on Owen’s
function as a ski pole. See Ex. 2006, 146–148, 171–173.
      With respect to Forjot and factor (b), Patent Owner repeats “Forjot
(asserted) is cumulative of Owen, which was thoroughly considered in two
separate rejections during the prosecution of the ’444 Patent, with each
being meritoriously overcome.” Prelim. Resp. 26. We do not agree. As we
discuss below, in connection with factor (d), one reference teaches a cuff
used to stabilize an underwater weapon and the other teaches a ski-pole/gun
combination, and these differences go directly to the patentee’s arguments
made to overcome Owen.



                                      33
      Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 35 of 37
IPR2020-00424
Patent 9,354,021 B2
         With respect to Forjot and factor (d), Patent Owner contends that,
during prosecution, the patentee argued that the combination of Owen an
Obitts 11 (relied by the examiner for disclosing a securement strap) would
render Owen inoperable for its intended purpose. Prelim. Resp. 28. Patent
Owner argues that, in the same way, the Petitioner’s assertion of adding a
strap to Forjot renders it inoperable for its intended purpose. Id. at 29.
Patent Owner adds, “Forjot expressly confirms that ‘quick release’ is a
feature generally desired by spear hunters.” Id. at 30.
         As we discussed above in Section II.D.1.a, we do not agree with
Patent Owner, at least on the current record, that Petitioner’s proposed
modification to add a strap to Forjot renders Forjot inoperable for its
intended purpose. The patentee overcame the rejection over Owen and
Obitts by arguing that a person having ordinary skill in the art would not
have modified Owen by adding a strap because such a modification “would
prevent [Owen’s] yoke from ‘swing[ing] forward away from the forearm,’
and render Owen inoperable for its intended purpose (e.g., preventing injury
to a person’s arm).” Ex. 2006, 146–148, 171–173; see Prelim. Resp. 37–38.
As explained above, we determine that preventing injury to a person’s arm is
not the intended purpose of Forjot. Further, as we explain above, on the
current record, we preliminarily determine that Patent Owner misreads the
“quick release” language in Forjot. Cf. Prelim. Resp. 36–37 (relying on the
“quick release” language in Forjot in arguing its intended purpose).
         Importantly, the patentee successfully argued over Owen during
prosecution of the application that matured into the ’444 patent based on
Owen functioning as a ski pole, where the pole had to support a user and a


11
     Obitts, US 6,279,591 B1, issued August 28, 2001 (Ex. 2008, “Obitts”).

                                        34
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 36 of 37
IPR2020-00424
Patent 9,354,021 B2
strap would prevent the yoke of Owen to swing free, thus possibly causing
injury to a user. Forjot is not a ski pole, and Forjot’s gun does not support a
user’s weight. The distinction between the functions of Owen and Forjot
results in no overlap between the arguments with respect to Owen made
during examination and the manner in which Petitioner relies on Forjot.
      Because, in evaluating factors (a), (b), and (d), we determine that
neither “the same or substantially the same art” nor “the same or
substantially the same arguments previously were presented to the Office,”
we need not move to the second part of the Advanced Bionics framework.
Advanced Bionics, Paper 6 at 8, 10. Accordingly, we do not exercise
discretion under § 325(d) to deny institution of trial.


                              IV. CONCLUSION
      After considering all the evidence and arguments presently before us,
we determine Petitioner has established a reasonable likelihood that it would
prevail with respect to at least one of the Challenged Claims. Accordingly,
we institute an inter partes review on all Challenged Claims and grounds.


                                  V. ORDER
      In consideration of the foregoing, it is hereby:
      ORDERED that, pursuant to 35 U.S.C. § 314(a), an inter partes
review is instituted as to claims 1–5 (the Challenged Claims) of the ’021
patent; and
      FURTHER ORDERED that pursuant to 35 U.S.C. § 314(c) and
37 C.F.R. § 42.4, notice is hereby given of the institution of a trial, which
commences on the entry date of this Order.



                                       35
   Case 1:19-cv-00792-PB Document 74-2 Filed 07/02/20 Page 37 of 37
IPR2020-00424
Patent 9,354,021 B2
FOR PETITIONER:

Christopher S. Schultz
Joseph M. Maraia
BURNS & LEVINSON LLP
cschultz@burnslev.com
jmaraia@burnslev.com


FOR PATENT OWNER:

Brittany J. Maxey-Fisher
William R. Brees (admitted pro hac vice)
MAXEY-FISHER, PLLC
bmaxeyfisher@maxeyfisher.com
wbrees@maxeyfisher.com




                                   36
